      Case 1:20-cr-00330-AJN Document 234 Filed 04/22/21 Page 1 of 5


                                                                        Haddon, Morgan and Foreman, P.C
                                                                                      Jeffrey S. Pagliuca


                                                                                        150 East 10th Avenue
                                                                                    Denver, Colorado 80203
                                                                           PH   303.831.7364 FX 303.832.2628
                                                                                           www.hmflaw.com
                                                                                     jpagliuca@hmflaw.com




April 22, 2021

The Hon. Alison J. Nathan
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)
    Response to Dkt. No. 227, Government’s April 21, 2021 Letter re Ms. Maxwell’s
    Motions to Suppress

Dear Judge Nathan:

       We write in response to the government’s letter about Ms. Maxwell’s pending motions

to suppress and request for evidentiary hearing (Dkt. No. 227), and this Court’s order stating

an intent to defer resolution of those motions and that request until after the trial on the non-

perjury counts (Dkt. No. 231). Although we appreciate the need to streamline the pretrial

process and the desire to efficiently resolve the pending disputes, we do not agree that the

government’s letter provides an adequate basis to defer resolution of Ms. Maxwell’s motions.

We understand the Court’s desire to maintain the status quo relating to the defense motions,

but the government’s response gives Ms. Maxwell no confidence that the government shares

this understanding. Indeed, the government’s vague assurances are insufficient to safeguard

Ms. Maxwell’s constitutional rights, to guarantee the government will not benefit from its

unconstitutional conduct, and to ensure that Ms. Maxwell’s is not deprived of due process

through the introduction and use of evidence that itself was obtained in violation of due

process.
      Case 1:20-cr-00330-AJN Document 234 Filed 04/22/21 Page 2 of 5

The Hon. Alison J. Nathan
April 22, 2021
Page 2

       The government says that this Court need not resolve Ms. Maxwell’s motions to

suppress or hold an evidentiary hearing before the trial on the non-perjury counts because it

“does not intend to use these materials”—i.e., any of the materials subject to the suppression

motions—“in its case-in-chief at the trial of the non-perjury counts in this case.” (Dkt. No.

227, p 1). At the same time, the government purports to “reserve[] its right to use relevant

materials from this set for any purpose permissible under the Rules of Evidence.” Id. at 2. The

government’s representation is not good enough, and its reservation of rights is misplaced.

       It is not enough for the government to represent that it “does not intend to use [the

suppression] materials in its case-in-chief at the trial of the non-perjury counts in this case.”

Id. at 1. That’s because Ms. Maxwell’s motions to suppress allege violations of the due

process clause, the Fourth Amendment, the Fifth Amendment, and the Second Circuit’s

decision in Martindell v. International Tel. & Tel. Corp., 594 F.2d 291 (2d Cir. 1979). If this

Court agrees with Ms. Maxwell’s arguments, not only will it suppress all 90,000-some pages

of material the government improperly obtained through its ex parte subpoena, it will also

suppress all evidence derived therefrom. See Wong Sun v. United States, 371 U.S. 471, 488

(1963); United States v. Bailey, 743 F.3d 322, 341–42 (2d Cir. 2014).

       The government thus cannot avoid inquiry into its conduct simply by pledging not to

use the material itself in its case-in-chief. If Ms. Maxwell is right—and an evidentiary hearing

will show that she is—the government also cannot use any evidence it obtained “by

exploitation of the illegality.” See Wong Sun, 371 U.S. at 488.

       What’s more, “the burden of proof on [an] attenuation claim is on the government.”

United States v. Ghailani, 743 F. Supp. 2d 242, 259 (S.D.N.Y. 2010) (ordering an evidentiary

hearing to put the government to its burden of proving attenuation) (citing United States v.
      Case 1:20-cr-00330-AJN Document 234 Filed 04/22/21 Page 3 of 5

The Hon. Alison J. Nathan
April 22, 2021
Page 3

Oguns, 921 F.2d 442, 447 (2d Cir. 1990) (“The government bears the burden of proving that

the taint [of an illegal search] has been alleviated.”)). Like a Kastigar hearing, “the

government bears ‘the heavy burden of proving that all of the evidence it proposes to use was

derived from legitimate independent sources.’” See United States v. Allen, 864 F.3d 63, 91 (2d

Cir. 2017) (quoting Kastigar v. United States, 406 U.S. 441, 453, 461–62 (1972) (holding that

use and derivative use immunity provides protection “from the use of compelled testimony, as

well as evidence derived directly and indirectly therefrom,” and reversing conviction for Fifth

Amendment violation)). “[C]onclusory denials [of taint] are insufficient as a matter of law to

sustain the prosecution’s burden of proof.” Id. at 94.

       The government’s April 21 letter, with its vague and conclusory assurances, thus

offers no reason to postpone consideration of Ms. Maxwell’s motions to suppress.

       The government’s purported reservation of rights is also without merit. Initially, it is

not at all clear what the government means when it says it might “use relevant materials from

this set for any purpose permissible under the Rules of Evidence.” (Dkt. No. 227, p 2). But if

the government means that it intends to use the suppression material for impeachment

purposes, that is all the more reason to hold an evidentiary hearing now and to resolve Ms.

Maxwell’s motions before trial on the non-perjury counts.

       There are at least two reasons why. First, while the constitution in certain

circumstances allows the government to use unconstitutionally-obtained evidence for

impeachment purposes, e.g., Harris v. New York, 401 U.S. 222, 223–24 (1971) (statements

secured in violation of Miranda are admissible for impeachment purposes if voluntary), the

constitution forbids admission of evidence for all purposes if the government’s conduct

violated due process, e.g., New Jersey v. Portash, 440 U.S. 450, 459 (1979) (due process
      Case 1:20-cr-00330-AJN Document 234 Filed 04/22/21 Page 4 of 5

The Hon. Alison J. Nathan
April 22, 2021
Page 4

forbids the state from compelling incriminating statements from a defendant and “any

criminal trial use against a defendant of his involuntary statement is a denial of due process of

law” (emphasis in original) (quoting Mincey v. Arizona, 437 U.S. 385, 398 (1978)). Here, the

government violated due process when it misrepresented and misled Chief Judge McMahon in

an ex parte proceeding to circumvent the civil protective order, and it independently would

violate due process for the government to be allowed to use that evidence at all, for any

purpose. U.S. CONST. amend. V; United States v. Lambus, 897 F.3d 368, 386 (2d Cir. 2018)

(“It is within the court’s inherent authority to suppress evidence gathered unlawfully in order

to maintain the integrity of its own proceedings. . . .”).

        Second, unless Ms. Maxwell knows what evidence the government can use against

her, under what circumstances, and for what purpose, she cannot make a knowing and

voluntary decision about whether to testify and or to assert her right to remain silent. U.S.

CONST. amends. V, VI; Rock v. Arkansas, 483 U.S. 44, 51 (constitution guarantees a

defendant the right to testify in her defense); Brown v. Artuz, 124 F.3d 73, 78 (2d Cir. 1997)

(wavier of the right to testify must be knowing and voluntary). Ms. Maxwell’s decision

whether to testify is personal and fundamental. Id. (“[T]he decision whether to testify belongs

to the defendant and may not be made for [her] by defense counsel.”). And for their part,

counsel cannot effectively represent Ms. Maxwell and advise her regarding the exercise of her

right to testify unless they too know the legal ramification of testifying or remaining silent. Id.

at 79 (defense counsel must “advise the defendant about the benefits and hazards of testifying

and of not testifying”). These considerations necessitate resolution of Ms. Maxwell’s motions

to suppress before the trial on the non-perjury counts.
      Case 1:20-cr-00330-AJN Document 234 Filed 04/22/21 Page 5 of 5

The Hon. Alison J. Nathan
April 22, 2021
Page 5

       For these reasons, Ms. Maxwell respectfully requests that this Court hold an

evidentiary hearing on her motions to suppress and that it rule on the merits of her arguments

before the trial on the non-perjury counts.

                                              Respectfully submitted,



                                              Jeffrey S. Pagliuca

CC: Counsel of Record
